                    Case 2:20-mj-00533-MAT Document 1 Filed 08/19/20 Page 1 of 28
AO 106(Rev. 04/10) Application for a Search Warrant(Modiried; WAWD 10-26-18)



                                     United States District Court
                                                                    for the
                                                      Western District of Washington

             In the Matter ofthe Search of                             ^
         (Briefly describe the property to be searched                 S
         or identify the person by name and address)                   \         Case No.     MJ20-533
                 SUBJECT DEVICE 1 and                                 )
                    SUBJECT DEVICE 2                                  )
                                                                      )

                                           APPLICATION FOR A SEARCH WARRANT

        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
 The SUBJECT DEVICE 1 and SUBJECT DEVICE 2 as further described in Attachment A, which is attached hereto and
 incorporated herein by this reference.
located in the             Western               District of            Washington              ,there is now concealed (identify the
person or describe the property to be seized):

  See Attachment B,incorporated herein by reference.


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                isT evidence ofa crime;
                sT contraband, fruits of crime, or other items illegally possessed;
                sTproperty designed for use, intended for use, or used in committing a crime;
                    a person to be arrested or a person who is unlawfully restrained.
          The se arch is related to a violation of:

             Code S ection                                                        Offense D escription
           Title 18, U.S. C . § 545                            Smuggling of G oods into the United States
           Title 19, U.S.C . § 1595(c)(2)(A)                   Merchandise Introduced C ontrary to Law
           Title 18, U.S.C. § 541 and 542                      E ntry of Goods F alsely Classified and by Means of F alse Statements
          The application is based on these facts:
           ^ See attached Affidavit continued on the attached sheet

                Delayed notice of                 days (give exact ending date if more than 30 days:                         is requested
                 under 18 U.S.C. § 3103a, the basis of which is set foUh on the ^ached sheet.
   Pursuant to Fed. R. Crim. P. 4.1, this warrant is presented: l^^lby reliable'^le^onic mean^ or:               tekphonically recorded.
                                                                                                Applicant's signature

                                                                                           Special Agent Eric C hin, H SI
                                                                                                Printe d name a nd title

  O The foregoing affidavit was sworn to before me and signed in my presence, or
  © The above-named agent provided a sworn statement attesting to the truth of the foregoing affidavit by telephone.
D ate:           08/19/2020
                                                                                                  Judge's signature

City and state: Seattle, Washington                                             Mary Alice Theiler, United States Magistrate Judge
                                                                                                Printe d name a nd title



   U S A O #2020 R 00630
           Case 2:20-mj-00533-MAT Document 1 Filed 08/19/20 Page 2 of 28




                                     ATTACHMENT A

                                 Devices To Be Searched

      a.       A gray OnePlus cellphone, IMEI number 864737041270887, belonging to
Colby SMITH, (“SUBJECT DEVICE 1”), and


      b.       A gray Toshiba Laptop Model S75-A7221, belonging to Colby SMITH,
(“SUBJECT DEVICE 2”).



The SUBJET DEVICES are currently located in the secure evidence vault of
Immigration and Customs Enforcement located in Seattle, WA. Further, the devices
have either been shut off or placed into “Airplane Mode” to preserve device contents and
the state of the device as seized.




Attachment A – 1
USAO #2020R00630
        Case 2:20-mj-00533-MAT Document 1 Filed 08/19/20 Page 3 of 28




                                     ATTACHMENT B

        List of Items to be Searched for and Seized in the SUBJET DEVICES

      The following items, which constitute fruits, contraband, evidence, and
instrumentalities of violations of Title 18, United States Code, §545 (Smuggling of
Goods into the United States), Title 19, United States Code, §1595a(c)(2)(A)
(Merchandise Introduced Contrary to Law), Title 18 United States Code §541 (Entry of
Goods Falsely Classified), and Title 18 United States Code §542 (Entry of Goods by
Means of False Statements), including:
       1.      All records on the SUBJECT DEVICES described in Attachment A that
relate to violations of Title 18, United States Code, §545 (Smuggling of Goods into the
United States), Title 19, United States Code, §1595a(c)(2)(A) (Merchandise Introduced
Contrary to Law), Title 18 United States Code §541 (Entry of Goods Falsely Classified),
and Title 18 United States Code §542 (Entry of Goods by Means of False Statements)
and involve Colby SMITH, including:
            a. Lists of customers and related identifying information;
            b. Any and all financial accounting records to include check registers, general
               journals, and supporting journals, logs, spreadsheets, general ledgers,
               schedules, checks, remittance advices, receipts, invoices mailings,
               envelopes, tax returns, financial statements and other related documentation
               involving the buying and selling of Kamagra Sildenafil Oral Jelly, or
               pharmaceuticals and supplements suspected to contain sildenafil from
               February 5, 2019 to present;
            c. Any and all bank account records and other information showing the
               receipt and disbursement of funds to include cancelled checks, deposit and
               withdrawal slips, cashier's checks, advice of debit/credit, and orders for
               telegraphic or electronic payment or transfer; safe deposit box numbers and
               entry records; certificates of deposit, bonds, notes and/or acceptances; wire
               transfers, bank statements, account applications and all other bank
Attachment B – 1
USAO #2020R00630
        Case 2:20-mj-00533-MAT Document 1 Filed 08/19/20 Page 4 of 28




             documents including correspondence, notes, and memoranda, related to
             transactions, persons or business entities, or accounts from February 2019
             to present;
         d. Evidence of who used, owned, or controlled the digital device or other
             electronic storage media at the time the things described in this warrant
             were created, edited, or deleted, such as logs, registry entries, configuration
             files, saved usernames and passwords, documents, browsing history, user
             profiles, email, email contacts, "chat," instant messaging logs, photographs,
             and correspondence;
         e. Evidence of software that would allow others to control the digital device
             or other electronic storage media, such as viruses, Trojan horses, and other
             forms of malicious software, as well as evidence of the presence or absence
             of security software designed to detect malicious software;
         f. Evidence of the lack of such malicious software;
         g. Evidence of the attachment to the digital device of other storage devices or
             similar containers for electronic evidence;
         h. Evidence of counter-forensic programs (and associated data) that are
             designed to eliminate data from the digital device or other electronic
             storage media;
         i. Evidence of the times the digital device or other electronic storage media
             was used;
         j. Passwords, encryption keys, and other access devices that may be necessary
             to access the digital device or other electronic storage media;
         k. Documentation and manuals that may be necessary to access the digital
             device or other electronic storage media or to conduct a forensic
             examination of the digital device or other electronic storage media;
         l. SUBJECT DEVICE 1 may be searched only for the following items:
                   i. Assigned number and identifying telephone serial number (ESN,
                     MIN, IMSI, or IMEI);
Attachment B – 2
USAO #2020R00630
        Case 2:20-mj-00533-MAT Document 1 Filed 08/19/20 Page 5 of 28




                   ii. Stored list of recent received, sent or missed calls
                 iii. Stored contact information;
                 iv. Stored files (including photographs and videos) displaying or
                      accounting for currency, banking transactions, financial records,
                      shipping information, mail, evidence of the aforementioned offense,
                      and/or that may show the user of SUBJECT DEVICE 1 and/or
                      coconspirators, including any embedded GPS data associated
                      therewith;
                   v. Stored text message and stored emails that are evidence of the
                      aforementioned crimes, including similar messaging services saved
                      by third party applications stored on the telephone (such as
                      WhatsApp, Signal, Wickr, and Telegram);
                 vi. Evidence of user attribution showing who used or owned SUBJECT
                      DEVICE 1 at the time the items described in this warrant were
                      created, edited, or deleted, such as logs, phonebooks, saved
                      usernames and passwords, and documents;
                vii. Records and information evidencing bank transactions;
                viii. Records of Internet Protocol (IP) addresses used;
                 ix. Records of Internet activity, including firewall logs, caches, browser
                      history and cookies, “bookmarked” or “favorite” web pages, search
                      terms that the user entered into any Internet search engine, and
                      records of user typed web addresses
         m. Any mail, packaging, shipping or receiving documents, records, documents
             or communication, in whatever form, that refer to shipments by Colby
             SMITH that are part of the smuggling scheme relating to the above crimes;
      When executing the warrant, the United States may use the passwords provided by
      the user of the SUBJECT DEVICES at the time it was seized by law enforcement
      agents.

Attachment B – 3
USAO #2020R00630
               Case 2:20-mj-00533-MAT Document 1 Filed 08/19/20 Page 6 of 28




1                                             AFFIDAVIT
2    STATE OF WASHINGTON                )
3                                       )      ss
     COUNTY OF KING                     )
4
5            I, ERIC CHIN, being duly sworn under oath, depose and say:
6                                           INTRODUCTION
7            1.      I am a Special Agent with the United States Department of Homeland Security,
8    Homeland Security Investigation (“HSI”), and have been so employed since March, 2019. I
9    am currently assigned to the HSI Seattle Office. In this capacity, I investigate federal
10   violations including commercial fraud, intellectual property crimes, money laundering, wire
11   fraud, bank fraud, document fraud, and organized criminal activity.
12           2.      Prior to becoming a Special Agent with HSI, I was employed as a Special Agent
13   with the United States Drug Enforcement Administration (“DEA”) for approximately three
14   years. In that capacity, I investigated violations of the Controlled Substances Act, Title 21,
15   U.S.C., §801, et seq., and related offenses. Based on my training and experience, I am
16   familiar with, and have participated in, investigations and search warrants involving
17   narcotics smuggling and trafficking, counterfeit pharmaceuticals smuggling and trafficking,
18   international money laundering, wire fraud, and bank fraud. Furthermore, I am familiar with
19   methods of investigating organizations involved in money laundering and narcotics
20   trafficking, and have become familiar with their methods of operation, including, but not
21   limited to: methods of communication across various digital and telephonic platforms;
22   methods of concealing sources of income; methods of placing, concealing, layering, and
23   integrating laundered currency; methods of manufacturing, importing, cultivating, storing,
24   and selling narcotics; and methods of avoiding detection by law enforcement. In addition, I
25   have received training in the detection and investigation of federal violations at the DEA
26   Academy in Quantico, Virginia.
27
28

     Affidavit of SA Chin - 1                                               UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAO #2020R00630
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
                      Case 2:20-mj-00533-MAT Document 1 Filed 08/19/20 Page 7 of 28




1                                              PURPOSE OF AFFIDAVIT
2                3.      This affidavit is submitted in support of an application under Rule 41 of the
3        Federal Rules of Criminal Procedure for a search warrant authorizing the examination of
4        digital devices 1 or other electronic storage media 2, described below and in Attachment A,
5        respectively, which is attached hereto and incorporated by reference:
6        a.     A gray OnePlus cellphone, IMEI number 864737041270887, belonging to Colby
7        SMITH, (hereinafter, “SUBJECT DEVICE 1”), which is described in Attachment A; and
8        b.     A gray Toshiba Laptop Model S75-A7221, belonging to Colby SMITH, (hereinafter,
9        “SUBJECT DEVICE 2”), which is described in attachment A.
10               4.      The SUBJECT DEVICES are currently located in the secure evidence vault of
11       the Immigration and Customs Enforcement located in Seattle, WA. Further, the devices have
12       either been shut off or place into “Airplane Mode” to preserve device contents and the state
13       of the device as seized.
14               5.      For the reasons set forth herein, I submit there is probable cause to believe that
15       search of the SUBJECT DEVICES will reveal evidence, contraband, fruits, and
16       instrumentalities of violations of Title 18, United States Code, §545 (Smuggling of Goods
17       into the United States), Title 19, United States Code, §1595a(c)(2)(A) (Merchandise
18       Introduced Contrary to Law), Title 18 United States Code §541 (Entry of Goods Falsely
19       Classified), and Title 18 United States Code §542 (Entry of Goods by Means of False
20       Statements) (collectively, the “Subject Offenses”).
21
22
23   1
       “Digital device” includes any device capable of processing and/or storing data in electronic form, including, but not
24   limited to: central processing units, laptop, desktop, notebook or tablet computers, computer servers, peripheral
     input/output devices such as keyboards, printers, scanners, plotters, monitors, and drives intended for removable media,
25   related communications devices such as modems, routers and switches, and electronic/digital security devices, wireless
     communication devices such as mobile or cellular telephones and telephone paging devices, personal data assistants
26   (“PDAs”), iPods/iPads, Blackberries, digital cameras, digital gaming devices, global positioning satellite devices (GPS),
     or portable media players.
27
     2
      Electronic Storage media is any physical object upon which electronically stored information can be recorded.
28   Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs, and other magnetic or optical media.

         Affidavit of SA Chin - 2                                                               UNITED STATES ATTORNEY
                                                                                               700 STEWART STREET, SUITE 5220
         USAO #2020R00630
                                                                                                 SEATTLE, WASHINGTON 98101
                                                                                                       (206) 553-7970
                   Case 2:20-mj-00533-MAT Document 1 Filed 08/19/20 Page 8 of 28




1                6.      The facts set forth in this Affidavit are based on the following: my own personal
2        knowledge; knowledge obtained from other individuals during my participation in this
3        investigation, including other law enforcement officers; interviews of witnesses; my review
4        of records related to this investigation; communications with others who have knowledge of
5        the events and circumstances described herein; and information gained through my training
6        and experience.
7                7.      Because this Affidavit is submitted for the limited purpose of establishing
8        probable cause in support of the application for a warrant to search the SUBJECT
9        DEVICES for the evidence described in Attachment B, it does not set forth each and every
10       fact that I or others have learned during the course of this investigation. I have set forth only
11       the facts that I believe are relevant to the determination of probable cause to believe that
12       evidence, fruits, and/or instrumentalities of violations of the Subject Offenses will be found
13       in the SUBJECT DEVICES.
14                      BACKGROUND ON KAMAGRA SILDENAFIL ORAL JELLY
15               8.      Based upon your affiant’s research of the pharmaceutical product Kamagra
16       Sildenafil Oral Jelly, I know the following:
17               9.      Kamagra is the branded name for an erectile dysfunction treatment that contains
18       the ingredient sildenafil. Sildenafil is the same active ingredient contained in the erectile
19       dysfunction treatment Viagra. Kamagra is produced by the company Ajanta Pharma Limited
20       in India and is marketed as a cheap alternative to Viagra. Kamagra is available in the form
21       of tablets, capsules, and flavored jellies.
22               10.     According to the United States Food and Drug Administration (“FDA”) 3, a
23       general warning was issued on March 16, 2018, for consumers not to purchase or use drugs
24       advertised as an alternative to Viagra. The FDA indicated that these unapproved drugs
25       which do not meet the stringent standards of the FDA-approved Viagra, contain 100 mg of
26       sildenafil. When improperly taken, the drug can cause adverse reactions. Further,
27
28   3
      See the FDA’s warning of sildenafil at: https://www.fda.gov/drugs/drug-safety-and-availability/fda-warns-consumers-
     not-use-unapproved-erectile-dysfunction-products-advertised-radio
         Affidavit of SA Chin - 3                                                           UNITED STATES ATTORNEY
                                                                                           700 STEWART STREET, SUITE 5220
         USAO #2020R00630
                                                                                             SEATTLE, WASHINGTON 98101
                                                                                                   (206) 553-7970
                   Case 2:20-mj-00533-MAT Document 1 Filed 08/19/20 Page 9 of 28




1        medications purchased from unapproved and/or unlicensed sources may be dangerous as
2        they can be counterfeit, contaminated, improperly stored and transported, ineffective, and/or
3        unsafe.
4                11.     According to the FDA’s list of approved drug products as of March 20, 2020 4,
5        Ajanta Pharma received approval for sildenafil in the form of 25mg, 50mg, and 100mg
6        tablets for the purpose of treating erectile dysfunction. These approvals were received
7        between May 4, 2018 and October 12, 2018. No other forms of sildenafil, such as flavored
8        jellies, were approved by the FDA. Therefore, Kamagra Sildenafil Oral Jelly can only be
9        purchased online from unapproved venders as it is not offered by legitimate pharmacies in
10       the United States.
11               12.     This HSI investigation is conducted in regards to Kamagra Sildenafil Oral Jelly.
12       //
13       //
14       //
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     4
         See the FDA’s list of approved drug products at: https://www.fda.gov/media/136324/download
         Affidavit of SA Chin - 4                                                           UNITED STATES ATTORNEY
                                                                                           700 STEWART STREET, SUITE 5220
         USAO #2020R00630
                                                                                             SEATTLE, WASHINGTON 98101
                                                                                                   (206) 553-7970
               Case 2:20-mj-00533-MAT Document 1 Filed 08/19/20 Page 10 of 28




1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17                              Photo of Kamagra Sildenafil Oral Jelly seized by HSI
18
19                                   STATEMENT OF PROBABLE CAUSE
20           13.     HSI is investigating the suspicious bulk importation of the pharmaceutical
21   product Kamagra Sildenafil Oral Jelly (hereinafter, “SUBJECT NARCOTIC”), which is
22   sourced and imported internationally and mailed to Colby J. SMITH, a Seattle resident who
23   resides at 6020 37th Ave NE, Seattle, WA. As set forth below, the SUBJECT NARCOTIC
24   contains sildenafil which is used to treat male erectile dysfunction by increasing blood flow
25   to the penis. Sildenafil is the same active ingredient found in the United States Food and
26   Drug Administration approved medication Viagra, which requires a medical prescription.
27   Between February 27, 2020 and May 28, 2020, HSI seized four packages containing the
28   SUBJECT NARCOTIC at a gross weight of approximately 13.75 kg. The packages were

     Affidavit of SA Chin - 5                                                  UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
     USAO #2020R00630
                                                                                SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
               Case 2:20-mj-00533-MAT Document 1 Filed 08/19/20 Page 11 of 28




1    shipped from Singapore by individuals and/or companies without a clear relation to the
2    pharmaceutical industry, were declared on customs forms as “health supplements” or
3    “supplements,” and were indicated to have a declared value well below the sale price of the
4    narcotic. To date, HSI has identified 60 packages between February 5, 2019 and June 15,
5    2020 addressed to SMITH at his residence which have similar identifiers to previously
6    seized packages.
7            14.     On August 3, 2020, investigators executed a federal search warrant at the
8    residence of SMITH located at 6020 37th Ave NE, Seattle, WA, authorized by United States
9    Magistrate Judge Brian A. Tsuchida on July 31, 2020. At approximately 6:02 a.m.,
10   investigators wearing clearly displayed "police" markings executed the aforementioned
11   federal search warrant. Investigators announced their presence and purpose at the residence
12   in a clear and concise manner. At the same time, a Seattle Police Department marked patrol
13   vehicle turned on its lights. Shortly after knocking on the door, a male and female later
14   identified as Colby SMITH (01/XX/1976) and Melissa Ann LEE (09/XX/1975) opened the
15   door. Both individuals were then placed into handcuffs in the front yard of the residence
16   while investigators secured the interior of the residence without incident. Once the residence
17   was secured, investigators labeled each room and took photos of the residence. A thorough
18   and systematic search of the residence was then conducted. While a search of the residence
19   was conducted, your affiant and Postal Inspector (PI) Mitch Vanicek conducted interviews
20   with LEE and SMITH on the back porch.
21           15.     At approximately 6:20 a.m., your affiant and PI Vanicek interviewed LEE.
22   Prior to any questioning, PI Vanicek read LEE her Miranda warnings from a Miranda
23   warning and waiver card. PI Vanicek paused after each warning and asked whether she
24   understood. LEE stated she understood her rights and still wished to speak with
25   investigators. LEE stated in sum to investigators that she was a dentist and owned her own
26   dental practice. LEE stated SMITH is her husband and she was aware SMITH had received
27   several shipments of Kamagra Sildenafil narcotics over the last couple years. LEE stated she
28   did not utilize the narcotics in her practice. LEE stated she saw the parcels containing

     Affidavit of SA Chin - 6                                               UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAO #2020R00630
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
               Case 2:20-mj-00533-MAT Document 1 Filed 08/19/20 Page 12 of 28




1    Kamagra in her residence but she did not open them. She stated that she thought SMITH
2    was the one who opened them. When pressed for details regarding the purpose of receiving
3    the Kamagra, use of Kamagra, or whether the Kamagra would be distributed upon receipt,
4    LEE stated she did not know the answers and investigators would have to ask SMITH. LEE
5    stated SMITH worked for MFUSED, a company located in Georgetown Seattle that
6    produced marijuana vape cartridges. After the conversation with investigators, LEE was
7    allowed to leave the residence for the purpose of going to work.
8            16.     At approximately 6:30 a.m., SA Chin and PI Vanicek interviewed SMITH.
9    Prior to any questioning, PI Vanicek read SMITH his Miranda warnings from a Miranda
10   warning and waiver card. PI Vanicek paused after each warning and asked whether he
11   understood. SMITH stated he understood his rights and still wished to speak with
12   investigators. SMITH stated in sum to investigators that he was surfing the internet and
13   found a website which sold Viagra. SMITH e-mailed the website and ordered Viagra. An
14   individual from the website then e-mailed SMITH back and SMITH briefly mentioned he
15   worked in the supply chain industry. The individual from the website then asked SMITH to
16   import Kamagra Sildenafil. The individual from the website stated they represented Ajanta
17   Pharma, which is the same Indian-based company which produced Kamagra. SMITH stated
18   he agreed to receive parcels of Kamagra and reship them to various locations in the United
19   States. SMITH stated he mainly shipped Kamagra to sex shops throughout the country
20   utilizing U.S. Mail. SMITH stated the two people he communicated with from the company
21   were “MIKE” and “YOGI” via WhatsApp on his cellphone, SUBJET DEVICE 1. SMITH
22   did not know their last names, but stated that these individuals seemed to know each other
23   and ongoing discussions with SMITH.
24           17.     SMITH stated that he intended to make the import business legitimate and
25   inquired about establishing a Tax ID number. However, “MIKE” and “YOGI” could not
26   provide SMITH a Tax ID number, discouraged him from obtaining a Tax ID number, and
27   asked him not to include his profits from Kamagra sales on his taxes. SMITH then stated
28   that this was a red flag, but he continued to work with them. SMITH stated “MIKE” and

     Affidavit of SA Chin - 7                                              UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     USAO #2020R00630
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
               Case 2:20-mj-00533-MAT Document 1 Filed 08/19/20 Page 13 of 28




1    “YOGI” agreed to pay him $15 for each box he reshipped for them. SMITH would receive
2    the Kamagra shipments, repackage the Kamagra, and then ship the Kamagra using prepaid
3    shipping labels provided by “MIKE” and “YOGI”. When asked how SMITH would be paid,
4    SMITH showed investigators SUBJECT DEVICE 1’s screen and said he was paid via
5    Venmo by Rengchen CHEN, with the name "Mr. Grey toy" written underneath. SMITH
6    indicated he sent a couple dozen shipments but was ultimately paid less than promised.
7    SMITH then added he was also paid via PayPal and briefly through a Chase Bank account.
8    SMITH provided the telephone numbers for “MIKE” and “YOGI” as 951-878-9484 and
9    650-751-2497. SMITH stated he only communicated with “MIKE” and “YOGI,” and did
10   not communicate with anyone else.
11           18.     SMITH stated he started receiving the Kamagra parcels and reshipping them a
12   couple years ago. SMITH claimed he eventually got to the point where he didn't want to do
13   it anymore and told “MIKE” and “YOGI” he wanted to stop. However, the parcels kept
14   coming to SMITH's residence. SMITH stated he even tried to ignore messages from
15   “MIKE” and “YOGI” but the parcels would still arrive. SMITH claimed that he received the
16   seizure notices from CBP regarding the previously seized Kamagra packages, but the
17   packages still arrived out of his control.
18           19.     When asked if SMITH had ever used Kamagra, SMITH stated that he did a side
19   by side comparison of Kamagra and Viagra. SMITH said "Kamagra beats the shit out of
20   Viagra." Smith added that people shouldn't use it if you didn't need it "or you wouldn't be
21   able to do a raid like this...you will be walking around with wood all day."
22           20.     SMITH asked if we would explain the warrant to him. PI Vanicek stated he
23   could not give SMITH legal advice. Investigators then presented SMITH a copy of the
24   warrant and told him that if he wished legal advice, he should ask a lawyer to review the
25   warrant with him.
26           21.     Investigators then asked SMITH if SUBJECT DEVICE 2, found by
27   investigators in a blue backpack in the living room belonged to SMITH. SMITH confirmed
28   it was his laptop which he used for work, and occasionally for personal use as well. When

     Affidavit of SA Chin - 8                                              UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     USAO #2020R00630
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
               Case 2:20-mj-00533-MAT Document 1 Filed 08/19/20 Page 14 of 28




1    informed that investigators would be seizing SUBJECT DEVICES 1 and 2 for the purpose
2    of obtaining a warrant to conduct a forensic examination, SMITH pleaded with investigators
3    to not take his devices. SMITH then stated investigators could look through his devices to
4    determine if taking the devices were necessary. SMITH then provided the laptop password
5    as "MZRDIS123" and also provided the phone passcode. However, the devices were
6    ultimately seized. The interview with SMITH was then terminated. It should be noted that
7    within the same blue backpack which belonged to SMITH, investigators observed a CBP
8    seizure notice letter corresponding to a previous Kamagra seizure. Investigators also
9    observed a printer in an upstairs office room which was accessible by SMITH to print
10   prepaid labels as he indicated in the interview.
11           22.     Upon SMITH leaving the residence, SMITH asked PI Todd Salter and PI Justin
12   Lothyan how much money this investigation was costing. PI Salter informed SMITH that he
13   had no idea about any costs involved. SMITH then stated he asked the people to "stop
14   shipping stuff" to him, but they continued to ship it anyways. SMITH asked what he was
15   supposed to do in that circumstance. PI Lothyan then stated he could have shipped the items
16   back or refused to accept the items from the United States Postal Service. SMITH then got
17   into his vehicle and left the residence.
18           23.     At approximately 9:15 a.m., investigators concluded the search of the residence
19   and left a copy of the search warrant, as well as a DHS Form 6051S. DHS Form 6051S
20   listed the item seized from the residence. A complete list of narcotics seized are below:
21                                                  Quantity of        Individual     Gross Weight
      Item Description
                                                    Item Seized        Count of Pills of Narcotics
22
      Ajanta Pharma Kamagra Sildenafil Oral
                                                    433 Boxes          3,031 Pills        25,400 g
23    Jelly 100mg (SUBJECT NARCOTIC)
      All Day Pharma Stallegra Sildenafil Citrate
24                                                  35 Blister Packs   350 Pills          289 g
      100mg Tablets
25    Passion Herbal Coffee for Men Single Dose     97 Packs           N/A                2,906 g
                                                    140 Blister
26    Ladygra Sildenafil Citrate 100mg Tablets                         560 Pills          646 g
                                                    Packs
27    Ajanta Pharma Kamagra Sildenafil Citrate
                                                    411 Boxes          1,644 Pills        4,290 g
      Chewable Tablets
28

     Affidavit of SA Chin - 9                                                 UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     USAO #2020R00630
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
               Case 2:20-mj-00533-MAT Document 1 Filed 08/19/20 Page 15 of 28




1     Ajanta Pharma Super Kamagra (Sildenafil
                                                     129 Boxes        516 Pills          996 g
      100mg + Dapoxetine 60mg)
2
      Ajanta Pharma Kamagra Gold Sildenafil
                                                     384 Boxes        1,536 Pills        5,088 g
3     Citrate Tablets IP
4
           24.       A complete list of non-narcotics seized are below:
5
      Item Description                                                      Quantity of Item Seized
6
      SUBJECT DEVICE 1                                                      1
7
      SUBJECT DEVICE 2                                                      1
8
      Cell Phone owned by LEE                                               1
9
      Shipping Labels and Receipts                                          1 Bundle
10
      Shipping Boxes Addressed to SMITH                                     1 Bundle
11
      Empty Boxes of Ajanta Pharma Kamagra Gold Sildenafil Citrate
12                                                                          95
      Tablets IP
13
14
             25.     Based on my training and experience, and interview with SMITH, I have
15
     learned that SMITH communicated with individuals he could not fully identify to
16
     redistribute bulk Sildenafil narcotics, which were not approved by the FDA or imported
17
     contrary to traditional means. SMITH received both the SUBJECT NARCOTIC, as well as
18
     variations of Sildenafil narcotics via United States mail, and then shipped the narcotics to sex
19
     shops nationwide. SMITH told investigators that SUBJECT DEVICE 1 was utilized to
20
     communicate with individuals who coordinated where narcotics needed to be distributed.
21
     Based on my training and experience, criminals are known to conduct their criminal acts
22
     utilizing various mobile devices to conceal their communications, sources of narcotics,
23
     distribution of narcotics, and flow of illegal proceeds. Therefore, I believe the SUBJECT
24
     DEVICES contain evidence of SMITH’s importation of unlicensed narcotics and
25
     distribution of unlicensed narcotics.
26
                                         TECHNICAL TERMS
27
28

     Affidavit of SA Chin - 10                                               UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     USAO #2020R00630
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
               Case 2:20-mj-00533-MAT Document 1 Filed 08/19/20 Page 16 of 28




 1           26.     Based on my training and experience, I use the following technical terms to
 2   convey the following meanings:
 3                   a.      Wireless telephone: A wireless telephone (or mobile telephone, or
 4 cellular telephone) is a handheld wireless device used for voice and data communication
 5 through radio signals. These telephones send signals through networks of
 6 transmitter/receivers, enabling communication with other wireless telephones or traditional
 7 “land line” telephones. A wireless telephone usually contains a “call log,” which records the
 8 telephone number, date, and time of calls made to and from the phone. In addition to
 9 enabling voice communications, wireless telephones offer a broad range of capabilities.
10 These capabilities include: storing names and phone numbers in electronic “address books;”
11 sending, receiving, and storing text messages and e-mail; taking, sending, receiving, and
12 storing still photographs and moving video; storing and playing back audio files; storing
13 dates, appointments, and other information on personal calendars; and accessing and
14 downloading information from the Internet. Wireless telephones may also include global
15 positioning system (“GPS”) technology for determining the location of the device.
16                   b.      Digital camera: A digital camera is a camera that records pictures as
17 digital picture files, rather than by using photographic film. Digital cameras use a variety of
18 fixed and removable storage media to store their recorded images. Images can usually be
19 retrieved by connecting the camera to a computer or by connecting the removable storage
20 medium to a separate reader. Removable storage media include various types of flash
21 memory cards or miniature hard drives. Most digital cameras also include a screen for
22 viewing the stored images. This storage media can contain any digital data, including data
23 unrelated to photographs or videos.
24                   c.      GPS: A GPS navigation device uses the Global Positioning System to
25 display its current location. It often contains records of the locations where it has been.
26 Some GPS navigation devices can give a user driving or walking directions to another
27 location. These devices can contain records of the addresses or locations involved in such
28 navigation. The Global Positioning System (generally abbreviated “GPS”) consists of 24

     Affidavit of SA Chin - 11                                                UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     USAO #2020R00630
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
               Case 2:20-mj-00533-MAT Document 1 Filed 08/19/20 Page 17 of 28




 1 NAVSTAR satellites orbiting the Earth. Each satellite contains an extremely accurate clock.
 2 Each satellite repeatedly transmits by radio a mathematical representation of the current time,
 3 combined with a special sequence of numbers. These signals are sent by radio, using
 4 specifications that are publicly available. A GPS antenna on Earth can receive those signals.
 5 When a GPS antenna receives signals from at least four satellites, a computer connected to
 6 that antenna can mathematically calculate the antenna’s latitude, longitude, and sometimes
 7 altitude with a high level of precision.
 8                   d.      PDA: A personal digital assistant, or PDA, is a handheld electronic
 9 device used for storing data (such as names, addresses, appointments or notes) and utilizing
10 computer programs. Some PDAs also function as wireless communication devices and are
11 used to access the Internet and send and receive e-mail. PDAs usually include a memory card
12 or other removable storage media for storing data and a keyboard and/or touch screen for
13 entering data. Removable storage media include various types of flash memory cards or
14 miniature hard drives. This removable storage media can store any digital data. Most PDAs
15 run computer software, giving them many of the same capabilities as personal computers.
16 For example, PDA users can work with word-processing documents, spreadsheets, and
17 presentations. PDAs may also include global positioning system (“GPS”) technology for
18 determining the location of the device
19                   e.      IP Address: An Internet Protocol address (or simply “IP address”) is a
20 unique numeric address used by computers on the Internet. An IP address is a series of four
21 numbers, each in the range 0-255, separated by periods (e.g., 121.56.97.178). Every device
22 attached to the Internet must be assigned an IP address so that Internet traffic sent from and
23 directed to that device may be directed properly from its source to its destination. Most
24 Internet service providers control a range of IP addresses.
25                   f.      Internet: The Internet is a global network of computers and other
26 electronic devices that communicate with each other. Due to the structure of the Internet,
27 connections between devices on the Internet often cross state and international borders, even
28 when the devices communicating with each other are in the same state.

     Affidavit of SA Chin - 12                                                UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     USAO #2020R00630
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
               Case 2:20-mj-00533-MAT Document 1 Filed 08/19/20 Page 18 of 28




 1           27.     Based on my training, experience and research, I know that the SUBJECT
 2   DEVICES have capabilities that allow them to serve as a wireless telephone, digital camera,
 3   GPS navigation device and PDA. In my training and experience, examining data stored on
 4   devices of this type can uncover, among other things, evidence that reveals or suggests who
 5   possessed or used the device.
 6         COMPUTERS, ELECTRONIC STORAGE, AND FORENSIC ANALYSIS
 7           28.     Based on my knowledge, training, and experience, I know that digital devices
 8   and electronic storage media can store information for long periods of time. Similarly, things
 9   that have been viewed via the Internet are typically stored for some period of time on the
10   device used to access the Internet. This information can sometimes be recovered with
11   forensic tools.
12           29.     There is probable cause to believe that things that were once stored on the
13   SUBJECT DEVICE 2 may still be stored there, for at least the following reasons:
14                   a.      Based on my knowledge, training, and experience, I know that computer
15 files or remnants of such files can be recovered months or even years after they have been
16 downloaded onto a storage medium, deleted, or viewed via the Internet. Electronic files
17 downloaded to a storage medium can be stored for years at little or no cost. Even when files
18 have been deleted, they can be recovered months or years later using forensic tools. This is
19 so because when a person “deletes” a file on a computer, the data contained in the file does
20 not actually disappear; rather, that data remains on the storage medium until it is overwritten
21 by new data.
22                   b.      Therefore, deleted files, or remnants of deleted files, may reside in free
23 space or slack space—that is, in space on the storage medium that is not currently being used
24 by an active file—for long periods of time before they are overwritten. In addition, a
25 computer’s operating system may also keep a record of deleted data in a “swap” or
26 “recovery” file.
27                   c.      Wholly, apart from user-generated files, computer storage media—in
28 particular, computers’ internal hard drives—contain electronic evidence of how a computer

     Affidavit of SA Chin - 13                                                  UNITED STATES ATTORNEY
                                                                               700 STEWART STREET, SUITE 5220
     USAO #2020R00630
                                                                                 SEATTLE, WASHINGTON 98101
                                                                                       (206) 553-7970
               Case 2:20-mj-00533-MAT Document 1 Filed 08/19/20 Page 19 of 28




 1 has been used, what it has been used for, and who has used it. To give a few examples, this
 2 forensic evidence can take the form of operating system configurations, artifacts from
 3 operating system or application operation, file system data structures, and virtual memory
 4 “swap” or paging files. Computer users typically do not erase or delete this evidence,
 5 because special software is typically required for that task. However, it is technically possible
 6 to delete this information.
 7                   d.      Similarly, files that have been viewed via the Internet are sometimes
 8 automatically downloaded into a temporary Internet directory or “cache.”
 9          30.      Forensic evidence: As described in Attachment B, this application seeks
10 permission to locate not only electronically stored information that might serve as direct
11 evidence of the crimes described on the warrant, but also forensic evidence that establishes
12 how the SUBJECT DEVICES were used, the purpose of its use, who used it, and when.
13 There is probable cause to believe that this forensic electronic evidence might be on the
14 SUBJECT DEVICES because:
15                   a.      Data on the storage medium can provide evidence of a file that was once
16 on the storage medium but has since been deleted or edited, or of a deleted portion of a file
17 (such as a paragraph that has been deleted from a word processing file). Virtual memory
18 paging systems can leave traces of information on the storage medium that show what tasks
19 and processes were recently active. Web browsers, e-mail programs, and chat programs store
20 configuration information on the storage medium that can reveal information such as online
21 nicknames and passwords. Operating systems can record additional information, such as the
22 attachment of peripherals, the attachment of USB flash storage devices or other external
23 storage media, and the times the computer was in use. Computer file systems can record
24 information about the dates files were created and the sequence in which they were created.
25                   b.      As explained herein, information stored within a computer and other
26 electronic storage media may provide crucial evidence of the “who, what, why, when, where,
27 and how” of the criminal conduct under investigation, thus enabling the United States to
28 establish and prove each element or alternatively, to exclude the innocent from further

     Affidavit of SA Chin - 14                                                UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     USAO #2020R00630
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
                   Case 2:20-mj-00533-MAT Document 1 Filed 08/19/20 Page 20 of 28




 1 suspicion. In my training and experience, information stored within a computer or storage
 2 media (e.g., registry information, communications, images and movies, transactional
 3 information, records of session times and durations, internet history, and anti-virus, spyware,
 4 and malware detection programs) can indicate who has used or controlled the computer or
 5 storage media. This “user attribution” evidence is analogous to the search for “indicia of
 6 occupancy” while executing a search warrant at a residence. The existence or absence of
 7 anti-virus, spyware, and malware detection programs may indicate whether the computer was
 8 remotely accessed, thus inculpating or exculpating the computer owner and/or others with
 9 direct physical access to the computer. Further, computer and storage media activity can
10 indicate how and when the computer or storage media was accessed or used. For example, as
11 described herein, computers typically contain information that log: computer user account
12 session times and durations, computer activity associated with user accounts, electronic
13 storage media that connected with the computer, and the IP addresses through which the
14 computer accessed networks and the internet. Such information allows investigators to
15 understand the chronological context of computer or electronic storage media access, use, and
16 events relating to the crime under investigation. 5 Additionally, some information stored
17 within a computer or electronic storage media may provide crucial evidence relating to the
18 physical location of other evidence and the suspect. For example, images stored on a
19 computer may both show a particular location and have geolocation information incorporated
20 into its file data. Such file data typically also contains information indicating when the file or
21 image was created. The existence of such image files, along with external device connection
22 logs, may also indicate the presence of additional electronic storage media (e.g., a digital
23 camera or cellular phone with an incorporated camera). The geographic and timeline
24 information described herein may either inculpate or exculpate the computer user. Last,
25 information stored within a computer may provide relevant insight into the computer user’s
26
27   5
      For example, if the examination of a computer shows that: a) at 11:00am, someone using the computer used an internet
     browser to log into a bank account in the name of John Doe; b) at 11:02am the internet browser was used to download
28   child pornography; and c) at 11:05 am the internet browser was used to log into a social media account in the name of
     John Doe, an investigator may reasonably draw an inference that John Doe downloaded child pornography.
         Affidavit of SA Chin - 15                                                          UNITED STATES ATTORNEY
                                                                                           700 STEWART STREET, SUITE 5220
         USAO #2020R00630
                                                                                             SEATTLE, WASHINGTON 98101
                                                                                                   (206) 553-7970
               Case 2:20-mj-00533-MAT Document 1 Filed 08/19/20 Page 21 of 28




 1 state of mind as it relates to the offense under investigation. For example, information within
 2 the computer may indicate the owner’s motive and intent to commit a crime (e.g., internet
 3 searches indicating criminal planning), or consciousness of guilt (e.g., running a “wiping”
 4 program to destroy evidence on the computer or password protecting/encrypting such
 5 evidence in an effort to conceal it from law enforcement).
 6                   c.      A person with appropriate familiarity with how an electronic device
 7 works may, after examining this forensic evidence in its proper context, be able to draw
 8 conclusions about how electronic devices were used, the purpose of their use, who used them,
 9 and when.
10                   d.      The process of identifying the exact electronically stored information on
11 a storage medium that are necessary to draw an accurate conclusion is a dynamic process.
12 Electronic evidence is not always data that can be merely reviewed by a review team and
13 passed along to investigators. Whether data stored on a computer is evidence may depend on
14 other information stored on the computer and the application of knowledge about how a
15 computer behaves. Therefore, contextual information necessary to understand other evidence
16 also falls within the scope of the warrant.
17                   e.      Further, in finding evidence of how a device was used, the purpose of its
18 use, who used it, and when, sometimes it is necessary to establish that a particular thing is not
19 present on a storage medium.
20         31.       Manner of execution. Because this warrant seeks only permission to examine a
21 device already in law enforcement’s possession, the execution of this warrant does not
22 involve the physical intrusion onto a premises. Consequently, I submit there is reasonable
23 cause for the Court to authorize execution of the warrant at any time in the day or night.
24               DIGITAL DEVICES AS INSTRUMENTALITIES OF THE CRIMES
25         32.       Based on my investigation of this case, I know that Colby SMITH has used one
26 or more digital devices in various ways to advance his smuggling of goods into the United
27 States. This has included the use of digital devices to: (1) contact his suppliers via email and
28 cellular phone based applications; (2) receive payment for repackaging and shipping the

     Affidavit of SA Chin - 16                                                UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     USAO #2020R00630
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
                    Case 2:20-mj-00533-MAT Document 1 Filed 08/19/20 Page 22 of 28




 1 product on internet based applications such as PayPal and Venmo; and (3) use the digital
 2 devices to access and/or print out labels to ship the products.
 3                                          SEARCH TECHNIQUES
 4             33.       Based on the foregoing, and consistent with Rule 41(e)(2)(B) of the Federal
 5 Rules of Criminal Procedure, the warrant I am applying for will permit imaging or otherwise
 6 copying all data contained on the SUBJECT DEVICES, and will specifically authorize a
 7 review of the media or information consistent with the warrant.
 8             34.       In accordance with the information in this affidavit, law enforcement personnel
 9 will execute the search of the SUBJECT DEVICES pursuant to this warrant as follows:
10                       a.      Securing the Data
11                               i.    In order to examine the ESI in a forensically sound manner, law
12 enforcement personnel with appropriate expertise will attempt to produce a complete forensic
13 image, if possible and appropriate, of the SUBJECT DEVICES. 6
14                               ii.   Law enforcement will only create an image of data physically
15 present on or within the SUBJECT DEVICES. Creating an image of the SUBJECT
16 DEVICES will not result in access to any data physically located elsewhere. However,
17 SUBJECT DEVICES that have previously connected to devices at other locations may
18 contain data from those other locations.
19             //
20             //
21
22
23   6
      The purpose of using specially trained computer forensic examiners to conduct the imaging of
     digital devices or other electronic storage media is to ensure the integrity of the evidence and to
24   follow proper, forensically sound, scientific procedures. When the investigative agent is a trained
25   computer forensic examiner, it is not always necessary to separate these duties. Computer forensic
     examiners often work closely with investigative personnel to assist investigators in their search for
26   digital evidence. Computer forensic examiners are needed because they generally have technological
     expertise that investigative agents do not possess. Computer forensic examiners, however, often lack
27
     the factual and investigative expertise that an investigative agent may possess on any given case.
28   Therefore, it is often important that computer forensic examiners and investigative personnel work
     closely together.
         Affidavit of SA Chin - 17                                              UNITED STATES ATTORNEY
                                                                               700 STEWART STREET, SUITE 5220
         USAO #2020R00630
                                                                                 SEATTLE, WASHINGTON 98101
                                                                                       (206) 553-7970
                Case 2:20-mj-00533-MAT Document 1 Filed 08/19/20 Page 23 of 28




 1                   b.      Searching the Forensic Images
 2                           i.    Searching the forensic images for the items described in
 3 Attachment B may require a range of data analysis techniques. In some cases, it is possible
 4 for agents and analysts to conduct carefully targeted searches that can locate evidence without
 5 requiring a time-consuming manual search through unrelated materials that may be
 6 commingled with criminal evidence. In other cases, however, such techniques may not yield
 7 the evidence described in the warrant, and law enforcement may need to conduct more
 8 extensive searches to locate evidence that falls within the scope of the warrant. The search
 9 techniques that will be used will be only those methodologies, techniques and protocols as
10 may reasonably be expected to find, identify, segregate and/or duplicate the items authorized
11 to be seized pursuant to Attachment B to this affidavit.
12         //
13         //
14         //
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Affidavit of SA Chin - 18                                               UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     USAO #2020R00630
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
            Case 2:20-mj-00533-MAT Document 1 Filed 08/19/20 Page 24 of 28




 1                                          CONCLUSION
2            35. Based on the foregoing, and my training and experience,I believe there is
3    probable cause that evidence, fruits, and instrumentalities of violations of Title 18, United
4    States Code, §545(Smuggling of Goods into the United States), Title 19, United States
 5   Code,§1595a(c)(2)(A)(Merchandise Introduced Contrary to Law), Title 18 United States
6    Code §541 (Entry of Goods Falsely Classified), and Title 18 United States Code §542(Entry
7    of Goods by Means of False Statements), are located in the SUBJECT DEVICES,as more
8    fully described in Attachment A to this Affidavit. I therefore request that the court issue a
9    warrant authorizing a search of the SUBJECT DEVICES for the items more fully described
10   in Attachment B,respectively, incorporated herein by reference, and the seizure of any such
11   items found therein.
12

13

14

15

16                                                EEICJ2fflN
jy                                                Special Agent
                                                  Homeland Security Investigations
18
             The above-named agent provided a sworn statement attesting to the truth of the
2q   contents ofthe foregoing affidavit by telephone on this        day of August,2020.
21

22

23
24                                                HON. Mary Alice Theiler
                                                  United States Magistrate Judge
25

26

27

28

     Affidavit ofSA Chin - 19                                               united states attorney
     USAO #2020R00630                                                      '0° Stewart Street.Sutte 5220
                                                                            Seattle,Washington 98101
                                                                                 ■ (206)553-7970
                 Case 2:20-mj-00533-MAT Document 1 Filed 08/19/20 Page 25 of 28




1                                         ATTACHMENT A
2
                                       Devices To Be Searched
3
4
5           a.       A gray OnePlus cellphone, IMEI number 864737041270887, belonging to

6 Colby SMITH, (“SUBJECT DEVICE 1”), and
7
8           b.       A gray Toshiba Laptop Model S75-A7221, belonging to Colby SMITH,

9 (“SUBJECT DEVICE 2”).
10
11   The SUBJET DEVICES are currently located in the secure evidence vault of Immigration
12   and Customs Enforcement located in Seattle, WA. Further, the devices have either been shut
13   off or placed into “Airplane Mode” to preserve device contents and the state of the device as
14   seized.
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Affidavit of SA Chin - 20                                            UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     USAO #2020R00630
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
               Case 2:20-mj-00533-MAT Document 1 Filed 08/19/20 Page 26 of 28




1                                            ATTACHMENT B
2
                  List of Items to be Searched for and Seized in the SUBJET DEVICES
3
4           The following items, which constitute fruits, contraband, evidence, and

5    instrumentalities of violations of Title 18, United States Code, §545 (Smuggling of Goods

6    into the United States), Title 19, United States Code, §1595a(c)(2)(A) (Merchandise

7    Introduced Contrary to Law), Title 18 United States Code §541 (Entry of Goods Falsely

8    Classified), and Title 18 United States Code §542 (Entry of Goods by Means of False

9    Statements), including:

10           1.      All records on the SUBJECT DEVICES described in Attachment A that relate

11   to violations of Title 18, United States Code, §545 (Smuggling of Goods into the United

12   States), Title 19, United States Code, §1595a(c)(2)(A) (Merchandise Introduced Contrary to

13   Law), Title 18 United States Code §541 (Entry of Goods Falsely Classified), and Title 18

14   United States Code §542 (Entry of Goods by Means of False Statements) and involve Colby

15   SMITH, including:

16                a. Lists of customers and related identifying information;

17                b. Any and all financial accounting records to include check registers, general

18                   journals, and supporting journals, logs, spreadsheets, general ledgers, schedules,

19                   checks, remittance advices, receipts, invoices mailings, envelopes, tax returns,

20                   financial statements and other related documentation involving the buying and

21                   selling of Kamagra Sildenafil Oral Jelly, or pharmaceuticals and supplements

22                   suspected to contain sildenafil from February 5, 2019 to present;

23                c. Any and all bank account records and other information showing the receipt and

24                   disbursement of funds to include cancelled checks, deposit and withdrawal

25                   slips, cashier's checks, advice of debit/credit, and orders for telegraphic or

26                   electronic payment or transfer; safe deposit box numbers and entry records;

27                   certificates of deposit, bonds, notes and/or acceptances; wire transfers, bank

28                   statements, account applications and all other bank documents including

     Affidavit of SA Chin - 21                                                  UNITED STATES ATTORNEY
                                                                               700 STEWART STREET, SUITE 5220
     USAO #2020R00630
                                                                                 SEATTLE, WASHINGTON 98101
                                                                                       (206) 553-7970
               Case 2:20-mj-00533-MAT Document 1 Filed 08/19/20 Page 27 of 28




1                    correspondence, notes, and memoranda, related to transactions, persons or
2                    business entities, or accounts from February 2019 to present;
3               d. Evidence of who used, owned, or controlled the digital device or other
4                    electronic storage media at the time the things described in this warrant were
5                    created, edited, or deleted, such as logs, registry entries, configuration files,
6                    saved usernames and passwords, documents, browsing history, user profiles,
7                    email, email contacts, "chat," instant messaging logs, photographs, and
8                    correspondence;
9               e. Evidence of software that would allow others to control the digital device or
10                   other electronic storage media, such as viruses, Trojan horses, and other forms
11                   of malicious software, as well as evidence of the presence or absence of security
12                   software designed to detect malicious software;
13              f. Evidence of the lack of such malicious software;
14              g. Evidence of the attachment to the digital device of other storage devices or
15                   similar containers for electronic evidence;
16              h. Evidence of counter-forensic programs (and associated data) that are designed
17                   to eliminate data from the digital device or other electronic storage media;
18              i. Evidence of the times the digital device or other electronic storage media was
19                   used;
20              j. Passwords, encryption keys, and other access devices that may be necessary to
21                   access the digital device or other electronic storage media;
22              k. Documentation and manuals that may be necessary to access the digital device
23                   or other electronic storage media or to conduct a forensic examination of the
24                   digital device or other electronic storage media;
25              l. SUBJECT DEVICE 1 may be searched only for the following items:
26                        i. Assigned number and identifying telephone serial number (ESN, MIN,
27                           IMSI, or IMEI);
28                       ii. Stored list of recent received, sent or missed calls

     Affidavit of SA Chin - 22                                                   UNITED STATES ATTORNEY
                                                                                700 STEWART STREET, SUITE 5220
     USAO #2020R00630
                                                                                  SEATTLE, WASHINGTON 98101
                                                                                        (206) 553-7970
               Case 2:20-mj-00533-MAT Document 1 Filed 08/19/20 Page 28 of 28




1                       iii. Stored contact information;
2                       iv. Stored files (including photographs and videos) displaying or accounting
3                            for currency, banking transactions, financial records, shipping
4                            information, mail, evidence of the aforementioned offense, and/or that
5                            may show the user of SUBJECT DEVICE 1 and/or coconspirators,
6                            including any embedded GPS data associated therewith;
7                        v. Stored text message and stored emails that are evidence of the
8                            aforementioned crimes, including similar messaging services saved by
9                            third party applications stored on the telephone (such as WhatsApp,
10                           Signal, Wickr, and Telegram);
11                      vi. Evidence of user attribution showing who used or owned SUBJECT
12                           DEVICE 1 at the time the items described in this warrant were created,
13                           edited, or deleted, such as logs, phonebooks, saved usernames and
14                           passwords, and documents;
15                     vii. Records and information evidencing bank transactions;
16                    viii. Records of Internet Protocol (IP) addresses used;
17                      ix. Records of Internet activity, including firewall logs, caches, browser
18                           history and cookies, “bookmarked” or “favorite” web pages, search
19                           terms that the user entered into any Internet search engine, and records of
20                           user typed web addresses
21              m. Any mail, packaging, shipping or receiving documents, records, documents or
22                   communication, in whatever form, that refer to shipments by Colby SMITH that
23                   are part of the smuggling scheme relating to the above crimes;
24          When executing the warrant, the United States may use the passwords provided by the
25          user of the SUBJECT DEVICES at the time it was seized by law enforcement agents.
26
27
28

     Affidavit of SA Chin - 23                                                 UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
     USAO #2020R00630
                                                                                SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
